DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 10/07/2019 for application number 16/507,928. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/10/2019, 01/28/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
5.	The preliminary amendments filed 10/07/2019 has been entered and made of record.

6.	This application has pending claim(s) 1-13.
REASONS FOR ALLOWANCE
7.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to laryngoscope with a deformable blade.

Prior art was found for the claims as follows:
Nettelroth et al., [US Pub. No.: 2018/0020906 A1] discloses an adaptive blade for a laryngoscope includes a proximal end, which is mechanically connectable or connected to a handle in order to form an adaptive laryngoscope, a first flexible bar, which extends from the proximal end of the adaptive blade to the distal end thereof, and a second flexible bar, which extends from the proximal end of the adaptive blade to the distal end thereof. At the distal end of the adaptive blade, the flexible bars are connected to each other mechanically rigidly or in an articulated manner. In the proximal direction from the distal end of the adaptive blade, the flexible bars are mechanically connected to each other in such a way that they are movable relative to each other substantially in their longitudinal directions.


8.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “...a plurality of rigid elements which are arranged one after another in a longitudinal direction of the blade and which each extend from the first side of the blade to the second side of the blade;
a plurality of joints wherein each of the plurality of joints articulatedly connects two adjacent rigid elements of the plurality of rigid elements;
a force-transmitting mechanism for transmitting a force, the force-transmitting mechanism having a force-transmitting mechanism proximal end and a force-transmitting mechanism distal end, wherein the force-transmitting mechanism distal end of the force-transmitting mechanism is mechanically connected to the blade distal end, wherein the force-transmitting mechanism, between the force-transmitting mechanism distal end and the force-transmitting mechanism proximal end, is movable relative to at least some of the rigid elements of the blade in a longitudinal direction of the force-transmitting mechanism, wherein the force-transmitting mechanism proximal end is configured to mechanically couple to the handle such that a pivoting of the handle relative to the blade proximal end moves the force-transmitting mechanism relative to the blade proximal end.”

This feature is not found or suggested in the prior art.

9.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

10.	Claims 1-13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488